Title: From Benjamin Franklin to Mary Stevenson, 14 March 1764
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Philada. Mar. 14. 1764
I have received your kind Letters of Augt. 30. and Nov. 16. Please to return my Thanks with those of my Friend, to Mr. Stanley for his Favour in the Musick, which gives great Satisfaction. I am glad to hear of the Welfare of the Blunt Family, and the Additions it has lately received; and particularly that your Dolly’s Health is mended. Present my best Respects to them, and to the good Dr. and Mrs. Hawkesworth when you see them. I believe you were right in dissuading your good Mother from coming hither. The Proposal was a hasty Thought of mine, in which I consider’d only some Profit she might make by the Adventure, and the Pleasure to me and my Family from the Visit; but forgot poor Polly, and what her Feelings must be on the Occasion; and perhaps did not sufficiently reflect, that the Inconveniencies of such a Voyage to a Person of her Years and Sex, must be more than the Advantages could compensate.
I am sincerely concern’d to hear of Mrs. Rooke’s long continu’d Affliction with that cruel Gout. My best Wishes attend her, and good Mrs. Tickell. Let me hear from you as often as you can afford it: You can scarce conceive the Pleasure your Letters give me. Blessings on his Soul that first invented Writing, without which I should, at this Distance, be as effectually cut off from my Friends in England, as the Dead are from the Living. But I write so little, that I can have no Claim to much from you as Business, public and private, devours all my Time. I must return to England for Repose. With such Thoughts I flatter my-self, and need some kind Friend to put me often in mind that old Trees cannot safely be transplanted. Adieu, my amiable Friend, and believe me ever Yours most affectionately
B Franklin
Miss Stevenson
 
Endorsed: Phil Mar 14 64
